                                       Case 2:20-cv-06587-SB-ADS Document 79 Filed 03/25/21 Page 1 of 3 Page ID #:629




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6     Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8                          UNITED STATES DISTRICT COURT
                                  9     CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10
                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-SB-ADS
                                  11    behalf of all others similarly situated, )
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                                 )   JAWAD NESHEIWAT’S
                                  12
                                              Plaintiff,                         )   OPPOSITION TO PLAINTIFF’S
                                  13                                             )   MOTION TO STRIKE
                                  14
                                              v.                                 )   AFFIRMATIVE DEFENSES [ECF
                                                                                 )   76]
                                  15    CHOU TEAM REALTY LLC, et al., )
                                  16
                                                                                 )         HEARING: April 16, 2021
                                              Defendants.                        )             TIME: 8:30 a.m.
                                  17                                             )      COURTROOM: 6-C
                                  18
                                                                                 )      JUDGE: HON. STANLEY
                                                                                 )             BLUMENFELD, JR.
                                  19

                                  20
                                              Federal Rule of Civil Procedure 12(f) permits a court to “strike from a

                                  21    pleading an insufficient defense or any redundant, immaterial, impertinent, or
                                  22
                                        scandalous matter.” Fed. R. Civ.P. 12(f). “[T]he function of a 12(f) motion to strike
                                  23

                                  24    is to avoid the expenditure of time and money that must arise from litigating spurious

                                  25

                                  26

                                  27                 JAWAD NESHEIWAT’S OPPOSITION TO PLAINTIFF’S MOTION TO
                                                              STRIKE AFFIRMATIVE DEFENSES [ECF 76]
                                  28                                          1
                                       Case 2:20-cv-06587-SB-ADS Document 79 Filed 03/25/21 Page 2 of 3 Page ID #:630




                                  1
                                        issues by dispensing with those issues prior to trial.” Sidney-Vinstein v. A.H. Robins

                                  2     Co., 697 F.2d 880, 885 (9th Cir. 1983).
                                  3
                                              Motions to strike are generally disfavored and “should not be granted unless
                                  4

                                  5
                                        the matter to be stricken clearly could have no possible bearing on the subject of the

                                  6     litigation. . . . If there is any doubt whether the portion to be stricken might bear on
                                  7
                                        an issue in the litigation, the court should deny the motion.” Platte Anchor Bolt, Inc.
                                  8

                                  9
                                        v. IHI, Inc., 352 F. Supp. 2d 1048, 1057 (N.D. Cal. 2004) (citations omitted). Further,

                                  10    “[w]ith a motion to strike, just as with a motion to dismiss, the court should view the
                                  11
                                        pleading in the light most favorable to the nonmoving party.” Id. (emphasis added).
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13    “Ultimately, whether to grant a motion to strike lies within the sound discretion of

                                  14    the district court.” Cruz v. Bank of N.Y. Mellon, 2012 WL 2838957, at *2 (N.D.Cal.
                                  15
                                        July 10, 2012) (citing Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th
                                  16

                                  17    Cir. 2010)).
                                  18          Nesheiwat believes that his affirmative defenses are proper and appropriate.
                                  19
                                        However, “[i]f the Court determines that a pleading is deficient, it may strike the
                                  20

                                  21    pleading and require the non-moving party to submit an amended pleading that
                                  22    includes more specific allegations.” Id. When striking an affirmative defense, leave
                                  23
                                        to amend should be freely given as no prejudice will result to Plaintiff in the case at
                                  24

                                  25    Bar. Wyshak v. City National Bank, 607 F.2d 824, 826 (9th Cir. 1979).
                                  26

                                  27                   JAWAD NESHEIWAT’S OPPOSITION TO PLAINTIFF’S MOTION TO
                                                                STRIKE AFFIRMATIVE DEFENSES [ECF 76]
                                  28                                            2
                                       Case 2:20-cv-06587-SB-ADS Document 79 Filed 03/25/21 Page 3 of 3 Page ID #:631




                                  1
                                        Dated: March 25, 2021.          LEPISCOPO & ASSOCIATES LAW FIRM
                                  2

                                  3
                                                                        By: /s/ Peter D. Lepiscopo___________
                                                                              PETER D. LEPISCOPO,
                                  4                                             Counsel of Record
                                  5
                                                                              Attorneys for Defendant, JAWAD
                                  6                                           NESHEIWAT
                                  7

                                  8
                                                                 CERTIFICATE OF SERVICE
                                  9

                                  10          I hereby certify that a true and correct copy of the foregoing document has
                                  11
                                        been served on the Court and all counsel of record via the Court’s electronic filing
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13
                                        system on March 25, 2021.

                                  14    Dated: March 25, 2021.                Respectfully submitted,
                                  15

                                  16                                                 /s/ Peter D. Lepiscopo .
                                  17
                                                                                     PETER D. LEPISCOPO
                                                                                       Counsel of Record
                                  18

                                  19
                                                                                     Attorneys for Defendant, JAWAD
                                                                                     NESHEIWAT
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27                 JAWAD NESHEIWAT’S OPPOSITION TO PLAINTIFF’S MOTION TO
                                                              STRIKE AFFIRMATIVE DEFENSES [ECF 76]
                                  28                                          3
